United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
NORTH PHILADELPHIA STATION,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1022
Issued: July 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 31, 2014 appellant filed a timely appeal from a February 13, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a traumatic injury in
the performance of duty on December 17, 2012.

1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot review this
evidence as its jurisdiction is limited to the evidence that was before OWCP at the time it issued its final decision.
20 C.F.R. § 501.2(c); J.T., 59 ECAB 293 (2008).

On appeal appellant maintained that, because he had to continue to carry mail, he had to
stop work when the pain became unbearable, and that after that time, his physician told him that
his arm pain was coming from his neck and shoulder.
FACTUAL HISTORY
On December 20, 2012 appellant, then a 50-year-old letter carrier, filed a traumatic injury
claim alleging that on December 17, 2012 he injured his left arm lifting a large box. He did not
stop work. An employing establishment supervisor indicated that the package weighed
approximately 20 to 25 pounds and was well within the weight limit for carriers.
In a treatment note dated December 20, 2012, Dr. Paul F. Maranzini, a Board-certified
osteopath specializing in family medicine at Concentra, indicated that appellant felt pain in his
left elbow and biceps on December 17, 2012 after lifting a heavy package. Examination of the
left arm showed full range of motion with pain of the left elbow. Dr. Maranzini noted that a left
elbow x-ray demonstrated a large olecranon spur and no fracture. He diagnosed left elbow pain
and advised that appellant could work full duty. A copy of the December 20, 2012 x-ray report
was attached.
By letter dated January 7, 2013, OWCP informed appellant of the evidence needed to
support his claim. In a December 17, 2012 statement, appellant indicated that he told a manager
that a package was too heavy to deliver and that, when he picked it up, he heard a snap in his left
arm and, when he delivered it, it aggravated his arm more. On an OWCP questionnaire, signed
by appellant on January 31, 2013, he stated that he had to lift the package from the floor, which
caused pain in his left arm, and he then had to place it in a hamper and then into his truck and
deliver it. He indicated that he had some help getting the package into the hamper, that his arm
had hurt continuously since that time, and that he was working full duty. Andrew Howe, a
coworker, stated that he witnessed appellant telling a manager that the box was too heavy and
that his arm hurt when he attempted to pick up the box.
Nicola Hawk, a physician’s assistant at Concentra, provided a treatment note dated
January 4, 2013 in which she indicated that appellant had full range of motion of the left elbow
with no pain or tenderness. She diagnosed elbow pain and ordered a magnetic resonance
imaging (MRI) scan study. A January 11, 2013 MRI scan of the left elbow demonstrated no
evidence of significant internal derangement. On January 22, 2013 Dr. Maranzini noted
appellant’s complaint of continued left elbow pain. Left shoulder range of motion was normal
with negative drop test, apprehension test and Hawkins impingement test. Left elbow and wrist
also demonstrated normal range of motion with no tenderness on examination. Dr. Maranzini
diagnosed left elbow and arm pain and recommended an upper extremity electrodiagnostic study.
On January 22 and February 1, 2013 he indicated that appellant could work regular duty.
The employing establishment controverted the claim. Florence Brittingham, manager of
customer service, indicated that on Monday, December 17, 2012 appellant asked her if she
would get someone to deliver a package that was too heavy for him to lift. She stated that, upon
observation, the package was large and bulky but not too heavy, and that she and he lifted it from
the floor, and that later that day appellant reported that he injured his arm lifting the package.
Ms. Brittingham indicated that appellant signed a letter, stating that he did not wish to file a

2

CA-1 claim form, and that he was not scheduled to work the next day. She stated that he called
in sick on Wednesday, December 19, 2012, and when he returned to work on Thursday,
December 20, 2012, indicated that he wished to file a CA-1 form. Appellant was sent to
Concentra and did not return to work. When he was reached by telephone, he indicated that he
was agitated because the physician told him he could return to work. Appellant returned to work
on December 21, 2012 and delivered mail without complaint.
In a February 7, 2013 decision, OWCP denied the claim on the grounds that appellant did
not establish fact of injury.3 Appellant stated that he did not receive the February 7, 2013
decision and it was determined that it was mailed to an incorrect zip code.
On September 30, 2013 OWCP reissued the February 7, 2013 decision. On October 3,
2013 appellant requested reconsideration. He submitted a statement in which he indicated that
on December 12, 2012 he had no help putting the package into his vehicle or delivering it.
The medical evidence submitted subsequent to the February 7, 2013 decision includes a
December 19, 2012 report in which Allison Ferris, a nurse practitioner, ordered x-rays of the
cervical spine and left shoulder for complaints of cervicalgia and left shoulder pain. In an
August 23, 2013 treatment note, Adrienne Willard, a nurse practitioner, indicated that she saw
appellant in follow-up for muscle spasm, cervicalgia, paresthesia, and left shoulder joint pain.
She ordered cervical spine x-rays and a left shoulder MRI scan study. A cervical spine x-ray
dated August 23, 2013 demonstrated mild-to-moderate degenerative disc disease and cervical
lordosis and mild cervicothoracic scoliosis. An August 28, 2013 MRI scan study of the left
shoulder demonstrated a partial thickness tear along the bursal aspect of the supraspinatus tendon
that had progressed from a prior study done in 2009. In an August 30, 2013 treatment note, Sara
Niedzwiecki, a physician’s assistant, advised that appellant could return to work with physical
restrictions. Duty status reports dated August 30 and September 24, 2013 with illegible
signatures provided restrictions.
On September 13, 2013 Dr. Gautam Kothari, a Board-certified physiatrist, reported a
history that appellant lifted a heavy object at work several months previously and had an onset of
arm pain and later began to develop neck pain radiating into his left arm. Cervical spine
examination demonstrated tenderness to palpation and decreased range of motion. Shoulder
range of motion was full and active without impingement. Dr. Kothari reviewed the cervical
spine MRI scan study and diagnosed axial neck and left arm pain due to cervical disc disease at
C5-6 and left C5 radiculitis. He advised that appellant’s symptomatology was due to a work
incident that had occurred several months previously.
In a nonmerit decision dated October 16, 2013, OWCP denied appellant’s October 3,
2013 reconsideration request. On October 23, 2013 appellant again requested reconsideration,
3

On August 28, 2012 appellant filed a recurrence claim, stating that he sustained a recurrence of disability on
August 20, 2012 when carrying mail caused left upper extremity pain running up his arm into his neck. He stopped
work that day. The employing establishment controverted the claim, noting that appellant had been on annual leave
from July 20 to August 3, 2012 and had not returned to work since August 20, 2012.
Appellant telephoned OWCP on September 27, 2013, questioning the status of his recurrence claim. He was told
that since his claim was denied, he could not be considered for a recurrence.

3

stating that from December 17, 2012 until August 20, 2013, he carried his mailbag which
weighed 35 pounds, caused arm pain. He submitted a December 12, 2013 report in which
Dr. Paul A. Marchetto, a Board-certified orthopedic surgeon, noted appellant’s complaint of left
shoulder pain, and that he had been treated for cervical and shoulder pain over the past six
months, including aggressive physical therapy, with no improvement. He reported the left
shoulder MRI scan findings and recommended arthroscopic rotator cuff repair and cervical
decompression. Appellant also submitted evidence previously of record and duty status reports
dated November 8, December 5 and 15, 2013 with illegible signatures.
In a merit decision dated February 13, 2014, OWCP denied appellant’s traumatic injury
claim on the grounds that, even if the December 17, 2012 incident occurred as alleged, the
medical evidence was insufficient to establish causal relationship. It noted that the claimed
cervical condition could be considered an occupational disease claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury. Regardless of whether the asserted claim involves traumatic
injury or occupational disease, an employee must satisfy this burden of proof.4
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.5 To determine whether an employee sustained a traumatic injury in the
performance of duty, OWCP must determine whether “fact of injury” is established. First, an
employee has the burden of demonstrating the occurrence of an injury at the time, place and in
the manner alleged, by a preponderance of the reliable, probative and substantial evidence.
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish a causal relationship between the employment incident and the alleged
disability and/or condition for which compensation is claimed. An employee may establish that
the employment incident occurred as alleged, but fail to show that his or her disability and/or
condition relates to the employment incident.6
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.7 The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
4

Gary J. Watling, 52 ECAB 278 (2001).

5

20 C.F.R. § 10.5(ee) (1999, 2011); Ellen L. Noble, 55 ECAB 530 (2004).

6

Gary J. Watling, supra note 4.

7

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

relationship between the diagnosed condition and the specific employment factors identified by
the employee.8 Neither the mere fact that a disease or condition manifests itself during a period
of employment nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.9
ANALYSIS
The Board finds that the evidence establishes that on December 17, 2012 appellant lifted
a large package of indeterminate weight from a hamper into his postal vehicle and delivered it
that day, without help. The Board, however, finds that the medical evidence submitted by
appellant is insufficient to establish that this incident caused a medical condition.
The reports from Ms. Hawk, Ms. Ferris, Ms. Willard and Ms. Niedzwiecki are not
considered medical evidence as nurse practitioners and physician’s assistants are not considered
physicians under FECA.10 Likewise, a medical report may not be considered as probative
medical evidence if there is no indication that the person completing the report qualifies as a
“physician” as defined in 5 U.S.C. § 8102(2). The Board has found that reports lacking proper
identification, such as unsigned notes, do not constitute probative medical evidence.11 Thus the
duty status reports with illegible signatures are not probative.
The diagnostic studies, including the December 20, 2012 left elbow x-ray, the
January 11, 2013 MRI scan study of the left elbow, the August 23, 2013 cervical spine x-ray and
the August 28, 2013 MRI scan study of the left shoulder, do not address the cause of any
diagnosed condition. Medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of limited probative value on the issue of causal relationship.12
The medical evidence most contemporaneous with the December 17, 2012 work incident
includes the December 20, 2012 report in which Dr. Maranzini noted that appellant felt pain in
his left elbow and biceps on December 17, 2012 after lifting a heavy package. The physician
provided examination findings, diagnosed left elbow pain and advised that appellant could return
to full duty. On January 22, 2013 Dr. Maranzini noted appellant’s complaint of continued left
elbow pain. He again provided physical examination findings, noting that left shoulder, elbow
and wrist demonstrated normal range of motion with no tenderness on examination.
Dr. Maranzini diagnosed left elbow and arm pain and recommended an upper extremity
electrodiagnostic study. On January 22 and February 1, 2013 he indicated that appellant could
work regular duty. Dr. Maranzini did not provide a cause of the diagnosed conditions in any of
his reports. His reports are therefore insufficient to meet appellant’s burden of proof.
8

Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB 365 (1994).

9

Dennis M. Mascarenas, 49 ECAB 215 (1997).

10

Roy L. Humphrey, 57 ECAB 238 (2005). Section 8101(2) of FECA provides that “physician” includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners
within the scope of their practice as defined by State law. 5 U.S.C. § 8101(2).
11

R.M., 59 ECAB 690 (2008).

12

Willie M. Miller, 53 ECAB 697 (2002).

5

There are no medical reports of record subsequent to the February 1, 2013 note from
Dr. Maranzini until appellant claimed that he sustained a recurrence of disability on
August 20, 2013. In a September 13, 2013 report, Dr. Kothari reported a history that appellant
lifted a heavy object at work several months previously and had an onset of arm pain. He
indicated that appellant later began to develop neck pain radiating into his left arm, and cervical
spine examination demonstrated tenderness to palpation and decreased range of motion.
Shoulder range of motion was full and active without impingement. Dr. Kothari reviewed the
cervical spine MRI scan study and diagnosed axial neck and left arm pain due to cervical disc
disease at C5-6 and left C5 radiculitis. He advised that appellant’s symptoms were due to work
incident that occurred several months previously.
The Board finds that Dr. Kothari’s report lacks sufficient detailed medical rationale to
discharge appellant’s burden of proof that he sustained an injury on December 17, 2012.
Dr. Kothari seemed unaware of the date the claimed incident occurred, which was almost nine
months prior to his examination. He also did not describe the circumstances of the claimed
injury other than to say that appellant lifted a heavy object at work. Dr. Kothari did not offer any
explanation of the mechanics of the incident and resulting injury. Without a detailed medical
report describing the employment incident in detail and noting how and why appellant sustained
a left shoulder and cervical condition as a result of the December 17, 2012 incident,
Dr. Kothari’s opinion is not sufficient to meet appellant’s burden of proof.13 Appellant also
submitted a December 12, 2013 report from Dr. Marchetto who noted appellant’s complaint of
left shoulder pain, and that he had been treated for cervical and shoulder pain over the past six
months. As Dr. Marchetto also did not discuss a cause of appellant’s cervical and shoulder
conditions, his report is of no probative value on the issue of causation.
Medical evidence submitted to support a claim for compensation should reflect a correct
history, and the physician should offer a medically sound explanation of how the claimed work
event caused or aggravated the claimed condition. Dr. Kothari, the only physician who
discussed causal relationship, did not do so.14 Appellant, therefore, did not meet his burden of
proof to establish that he sustained a traumatic injury on December 17, 2012.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he sustained an employment-related
injury on December 17, 2012.

13

D.L., Docket No. 13-1226 (issued August 22, 2013).

14

Leslie C. Moore, supra note 8.

6

ORDER
IT IS HEREBY ORDERED THAT the February 13, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 1, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

